Citation Nr: 1758748	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-11 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral lower extremity disability.  


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel





INTRODUCTION

The Veteran has active duty for training with the United States Army from June 2002 to September 2002.  He had prior service with the Army National Guard from February 2001 to June 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office. 


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's back disability is related to military service.

2.  The probative, competent evidence is against a finding that the Veteran has a lower extremity disability that is related to military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.   The criteria for entitlement to service connection for a lower extremity disability have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's representative has asserted that the Veteran requires another VA examination of the spine because the findings contradict each other.  However, for reasons discussed in greater detail below, the Board finds that the VA examinations, when viewed together, are adequate for determining entitlement to service connection because they are based on a review of the claims file and a physical examination of the Veteran.  The VA examiner's opinions contain sound rationale with references to treatment notes and medical findings and answer the questions necessary for adjudication of the claims.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309 (2017).  As the Veteran did not serve continuously for 90 days, these provisions do not apply in this case.  

In this case the Veteran had less than three months of active duty for training.  Active military service includes active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2017).  Therefore, the Board will consider the Veteran's period of active duty for training for service-connection purposes.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Back disability

The Veteran reported that his back pain originated in service.  He asserted that he sought treatment during service but that he was only given medication; he noted that he would lie on the floor due to back pain.  The Veteran noted that he did not have health insurance so he did not seek medical treatment after separation, but that he underwent alternative medicinal treatment such as massages.  

As it pertains to a current disability, the Veteran has been diagnosed with a lumbosacral strain during the course of the appeal.  Therefore, the Board finds that there is a current disability for service connection purposes.

As it pertains to an in-service event or injury, the Board notes that the Veteran sought treatment in July 2002 for back pain and he reported having locking up in the spine for two weeks prior.  He was prescribed medication.  There is no evidence of any other treatment for the spine after this time.  There was no evidence of a back disability diagnosis during his period of active duty for training.  The Veteran admitted that he did not seek medical treatment after separating from service because he did not have health insurance.  He indicated that in lieu of medical care he sought alternative remedies such as massages.  Regardless, there is no evidence of a back disability diagnosis in service.

As there is no competent evidence of a disability during service, a nexus opinion is required to link the current disability to active duty service.

In this case, the Veteran first underwent VA examination in connection with his claim in December 2013.  At the time the Veteran reported that during military training he hurt his back and since that time has had low back pain that is exacerbated by standing for long periods or lifting objects heavier than 75 pounds.  During the physical examination the Veteran had a reduced range of motion with a positive straight leg raise but no signs of radiculopathy.  At the conclusion of the VA examination the VA examiner opined that the Veteran's low back pain was less likely as not caused by or a result of injury during his military service.  The VA examiner reasoned that the thoracolumbar x-rays performed at the time of the examination were unremarkable.  

The following month the VA examiner provided an addendum in which he noted that the Veteran had sought treatment in July 2002 for back pain and locking up in the spine, at which time he was prescribed medication.  The VA examiner explained that the Veteran's diagnosis during the examination of lumbar strain was based on the reduced range of motion.  He noted that since the Veteran had not sought medical treatment between his service-related injury until December 2013, he had no supportive evidence that the Veteran's current disability was related to his military service.  Moreover, he noted that he could not establish that there was chronic low back pain, and that any nexus would be speculative.  The VA examiner concluded that it was less likely as not that the Veteran's back strain was related to the back pain noted in military service.  He noted that the spinal x-rays did not document arthritis and would not have shown any soft-tissue sprain or strain.

In November 2015 the Veteran again underwent VA examination in connection with his claim.  At the time he reported injuring his back in service.  He was once again diagnosed with lumbosacral strain.  During the range of motion testing the Veteran had a reduced range of motion in the spine, and he had some localized tenderness.  The VA examiner reviewed the Veteran's complaints and treatment history, to include the prior VA examination.  He noted that the Veteran was discharged from service due to performance issues, but not specifically ongoing/chronic back problems.  The VA examiner indicated that the Veteran may have sought private treatment at the hospital once, but that otherwise he had been using massage and homeopathic remedies.  

At the conclusion of the report the VA examiner opined that it was less likely than not that the Veteran's current lumbar strain was the result of the back pain he had in service.  In making this determination the VA examiner noted that the Veteran had an acute back strain in service which was confirmed by treatment records, but that there was no evidence in the service treatment records to document that this acute lumbar strain became a chronic condition.  The VA examiner reasoned that 90 percent of acute strains were resolved within six weeks regardless of treatment.  He noted that the Veteran had complained of chronic back pain but that there was no medical evidence to support this, and that there was no evidence that his back strain continued after service.  The VA examiner concluded that according to medical literature, the natural history of an acute back strain would be to improve and resolve, and that the Veteran's service treatment records documented improvement in the back pain.  

The Board affords great weight to the VA examiners' opinions, when viewed together.  These opinions are afforded great probative weight because they are based on a review of the Veteran's claims file as well as a physical examination of the Veteran to include his lay statements.  The Board notes that the Veteran does not have any treatment notes documenting chronicity between his July 2002 treatment note and the VA examinations.  The Veteran reported that he did not have health insurance, but there is nothing to suggest that he sought low cost or no cost treatment.  Additionally, the Veteran was provided the opportunity to submit records from his massage therapists or any other alternative treatment provider, but the Veteran did not do so.  The Veteran had reported going to the hospital for a back pain exacerbation, but he did not respond when solicited for this information.  The Board has afforded the Veteran the opportunity to participate in his case, and the decision must now be made on the evidence of record.  In this case there is nothing outside of the Veteran's statements to suggest chronicity of the back disability.  Therefore, the sum of the evidence is against the Veteran's claim.

While the Veteran believes that his current back disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a spinal disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his back disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current spinal disability is not competent medical evidence.  

The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.  As noted by one of the examiners, the natural history of an acute back strain would be to improve and resolve and the Veteran's service treatment records documented improvement.  While the Veteran may have experienced periodic back pain since service, there is simply no competent evidence linking the current back disability to service given that during service the back strain followed the natural course of most back strains; that is, it improved.  The competent evidence in this case indicates that the in service back strain was acute.    

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application and service connection must be denied.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. 49.

Bilateral lower extremity disability

Entitlement to service connection requires a current disability.  In the absence of competent evidence showing a current disability, service connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Preliminarily, the Board notes that the Veteran's treatment records throughout the period on appeal reflect no definitive diagnosis of a bilateral lower extremity disability.  As noted, the Veteran has reported that he has not sought any medical treatment due to lack of insurance.  There is no other evidence that has been submitted which documents a lower extremity disability.  When the Veteran underwent VA spinal examinations in connection with his spinal claim, the Veteran's lower extremity strength and reflexes were normal.  There was no evidence of a gait disability or other abnormality that would signal a lower extremity disability.  Thus, the examiner did not diagnose radiculopathy of either lower extremity.  

The Veteran has not pointed to any evidence of a lower extremity disability.  He has asserted that he sought treatment at the hospital and received massages for his spine, but he has not reported receiving treatment for the lower extremities.  Moreover, there is nothing in the treatment records presently or during service that showed symptoms which would have led to a lower extremity disability.  The Veteran asserted that his back injury caused him to have difficulty completing the physical training, but there was nothing further to corroborate his statements.  The Veteran has also asserted that his lower extremity pain could be due to his spine, but there is nothing to corroborate this.  Moreover, the Veteran's spine is not service-connected presently; therefore, there could be no nexus for secondary service connection.  See 38 C.F.R. § 3.310 (2017).  

Simply stated, the best evidence, but by no means all the evidence, indicates that the Veteran does not have a bilateral lower extremity disability.

To the extent that the Veteran has contended that he has a bilateral lower extremity disability, he has not shown that he has specialized training sufficient to diagnose these disabilities or determine their etiology.  See Jandreau, 492 F.3d at 1376-77.  In this regard, while the Veteran is competent to report observable symptomatology such as pain or weakness, the diagnosis of a bilateral lower extremity disability is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to whether a disability exists and the etiology of such is not competent medical evidence.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis of a bilateral lower extremity disability, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for a bilateral lower extremity disability is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a bilateral lower extremity disability is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


